Case 2:21-cv-04021-MCA-LDW Document 14 Filed 05/25/21 Page 1 of 1 PagelD: 193

Daniel W. Sexton, Esq. LLC

ATTORNEY AT LAW
229 NEW CENTRE ROAD
HILLSBOROUGH , NEW JERSEY 088444
PHONE: (201) 406 —9960
DanielSextonEsq @ gmail.com

May 25, 2021

Via ECF

Honorable Leda Dunn Wettre. USMJ

Martin Luther King Building & U.S. Courthouse (MLK 3C)
50 Walnut Street

Newark, New jersey 07101

Re: Parks, Nyeer v. McCormack, John, et al
Civil Action 2:21-cv-04021

Dear Judge Wettre:

Defendants have graciously consented to the filing the proposed Second Amended Complaint which had
been provided to them, reserving, of course, all defenses to same.

Kindly advise how I should proceed from here.

Respectfully submitted,

DWS/swd

cc Lori Dvorak via ECF only
Frederick L. Rubenstein via ECF only
Jordyn Jackson, DAG via ECR only

Chent via email only
